DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on March 10, 2021 has been fully considered. The amendment to instant claim 1 and addition of new claims 14-25 are acknowledged. Specifically, claim 1 has been amended to include the limitations of “a foamed structure comprised of a solid-state foamed composition”, and the foamed composition having density lower than 0.28 g/cc. These limitation were taken from instant specification (p. 6, line 27-p. 8, line 17 and Table 1 of instant specification). The Declaration under 37 CFR 1.132 filed on March 10, 2021 has been fully considered. In light of the amendment and the Declaration filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

3.  Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9, which is dependent on claim 7, recites the plasticizer being “a phosphate ester”, which limitation is broader than the specific plasticizers including
Triphenyl phosphate (TPP), tert-Butylphenyl diphenyl phosphate (Mono-t-but-ROOZEMOND et al. Appl. No. 16/477,332 Atty Docket No.: BHD-4662-3812 March 10, 2021 Page 4 TPP), di-tert-butylphenyl phenyl phosphate (bis-t-but-TPP), Tris(p-tert- butylphenyl) phosphate (tri-t-but-TPP), Resorcinol bis (Diphenyl Phosphate) (RDP), dichloropropyl phosphate, Bisphenol A bis-(Diphenyl Phosphate) (BDP), tricresyl phosphate (TCP), triethyl phosphate, tributyl phosphate (TBP), tri-2- ethylhexyl phosphate, trimethyl phosphate, cited in claim 7. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.   Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
hard segments of the thermoplastic copolyester elastomer. However, there is a lack of antecedent basis for that limitations since instant claim 12 is silent with respect to the thermoplastic copolyester elastomer containing “hard segments”, or any segments at all. Further, instant claims 13-15 recite the elastomer containing only one hard elastomer selected from the group consisting of PBT and PET.
6. Further, claims 14-15, which are dependent on claim 12, recite specific hard segments and specific soft segments. However, there is a lack of antecedent basis for those limitations since claim 12 is silent with respect to the presence of hard or soft segments.
7. Claim 22 recites the article being for sport goods, seating, matrasses and golf balls. It is not clear how an article (i.e. one article) can simultaneously be used for sport goods, seatings, matrasses and golf balls. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  Claims 1-10, 12-14, 16-21, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2015/0218422) in view of Janke et al (US 2003/0195281), as evidenced by Higuchi et al (US 2002/0119839), Tasaka et al (US 2003/0027880) and Polybutylene Terephthalate flyer (2000).

9. Kato et al discloses a foamed molded article produced by foaming an unfoamed molded article having various shapes ([0117]), comprising a polyester elastomer composition comprising:
A) 100 pbw of a polyester elastomer ([0059], [0061], [0102]) which is a block copolymer of a hard segment and  a soft segment, wherein the hard segment is a polybutylene terephthalate ([0142], as to instant claims 1, 13-15, 24) and the soft segment comprising polyether ([0142]), specifically PBT-polyether commercial product Hytrel 5577, having melting point of 208ºC ([0142]) and
B) 0.5-15 pbw of an epoxy-modified polymer ([0084], [0090]);
C) 0.1-20 pbw of a lubricant ([0092]) and
D) a flame retardant such as phosphorus type flame retardant ([0099]),
The foam is having density of 0.01-0.2 g/cc ([0045], as to instant claims 1-4).

10.  Kato et al exemplifies the use of a block copolymer of a hard segment and  a soft segment, wherein the hard segment is polybutylene terephthalate and the soft segment comprising polyether, specifically commercial product Hytrel 5577 ([0142]). As evidenced by Higuchi et al, commercial product Hytrel 5577 comprises Higuchi et al, as to instant claims 1, 13, 14).

11. As to instant claim 12, the process for making the foamed molded article comprises:
1) forming an unfoamed resin molded article in a variety of shapes including a sheet form ([0117]), or pellets ([0142], as to instant claim 25), i.e. foamable composition in solid form;
2) impregnating the unfoamed molded article  with high pressure gas, such nitrogen gas or carbon dioxide ([0117], [0113], as to instant claim 19) under a temperature of 10-350ºC, or 100-250ºC ([0123]) and
2)  releasing the pressure/decompressing to form the foam at a decompression rate of 5-300 MPa/s (50-3000 bar/s) ([0124], as to instant claims 20-21).
Since the step of impregnating the molded article is conducted under a temperature of 100-250ºC, therefore, it would have been obvious to a one of ordinary skill in the art to bring the unfoamed molded article to said temperature by either heating or cooling or both, depending on the specific conditions of the unfoamed molded article before impregnating/foaming steps. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific heating/cooling rate to bring said unfoamed molded article to the foaming temperature and to choose the specific atmosphere to conduct said step, such as a nitrogen atmosphere as well. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

12.  As evidenced by Polybutylene Terephthalate flyer, the polybutylene terephthalate, which constitutes the hard segment of the exemplified block copolymer Hytrel 5577, is having melting point of 227ºC (see the flyer), therefore, the claimed temperature range for foaming of (Tm-100) to Tm, i.e. in the case of PBT of 127-227ºC, is significantly overlapping with the range of 100-250ºC as disclosed by Kato et al. 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Further, since the melting temperature of Hytrel 5577 is 208ºC ([0142]) and the foaming is conducted on the pre-formed molded article, i.e. solid form, therefore, it would have been obvious to a one of ordinary skill in the art to conduct the step of foaming under the temperature lower than 208ºC so to prevent the Hytrel 5577 product from melting and loosing its shape as well. Given the melting point of PBT is 227ºC (As evidenced by Polybutylene Terephthalate flyer) and the foaming is conducted at a temperature lower than 208ºC, therefore, the foaming step in the process of Kato et al is conducted at a temperature lower than (Tm-19)ºC (227-19=208ºC) (as to instant claims 12, 16-18).

13. The foam is used for making cushioning material and shock absorbers ([0129], as to instant claim 10).

14.  Though Kato et al discloses the composition comprising flame retardant such as phosphorus type flame retardant ([0099]), Kato et al does not explicitly recite said phosphorus-type flame retardant being triphenyl phosphate.

15. However, Janke et al discloses the use of different aryl phosphates, including triphenyl phosphate and bisphenol A bis(diphenyl) phosphate, in amount of 10-50%wt ([0041], as to instant claims 5, 8, 12) as flame retardants in polymeric compositions including polybutylene terephthalate and block copolyether esters ([0047], [0011]-[0022], as to instant claims 6-7, 9, 13).

16. Since Kato et al discloses the polyester elastomer composition comprising phosphorus-type flame retardant but does not explicitly recite said flame retardant being triphenyl phosphate, and Janke et al discloses the use of different aryl phosphates, Kato et al and Janke et al, and to include, at least partially, or obvious to try to include at least partially the triphenyl phosphate as the phosphorus-type flame retardant in the thermoplastic polyester elastomer composition of Kato et al as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

17. Thus, the solid-state/molded article foamed composition of Kato et al in view of Janke et al comprises a polyester elastomer which is a block copolymer of a hard segment and a soft segment and 10-70%wt of a triphenyl phosphate. Since the triphenyl phosphate in said composition of Kato et al in view of Janke et al is the same triphenyl phosphate cited in instant claims 6-7 and 9 as a plasticizer, therefore, the triphenyl phosphate in the composition of Kato et al in view of Janke et al will intrinsically and necessarily act, at least partially, not only as the flame retardant but as a plasticizer, as well (as to instant claims 1, 5-9, 12-13), especially since, as evidenced by Tasaka et al, the triaryl phosphates are acting as plasticizers in foam compositions comprising polyester elastomers (see [0052], [0057] of Tasaka et al).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

18.  Claims 1-14, 16-22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2015/0218422) in view of Janke et al (US 2003/0195281), as evidenced by Higuchi et al (US 2002/0119839), Tasaka et al (US 2003/0027880) and Polybutylene Terephthalate flyer (2000), in further view of Walter et al (US 4,984,376).

19. The discussion with respect to Kato et al (US 2015/0218422) in view of Janke et al (US 2003/0195281), set forth in paragraphs 8-17, is incorporated here by reference.

20. Though Kato et al discloses the foam made into articles of a variety of shapes used for making cushioning material and shock absorbers, Kato et al does not recite said articles being midsole or sport goods.

21. However, Walter et al discloses foam compositions comprising multi-block copolyetheresters having density of lower than 0.35, or lower than 0.28 g/cc (Table 2), providing a high energy return ratio and being used for midsole for athletic shoes (Abstract, col. 1, lines 62-65; col. 2, lines 24-28). Since athletic shoes are made for Walter et al appear to belong to “sport goods” as claimed in instant invention as well (as to instant claim 22).

22. Since both Walter et al and Kato et al are related to foamed molded compositions based on multi-block copolyetheresters and having low density, used  for making shock absorbing articles, and thus belong to the same field of endeavor, wherein Walter et al discloses such articles being midsoles of athletic shoes, therefore, based on the combined teachings of Walter et al and Kato et al, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use the foam composition of Kato et al in view of Janke for making midsole for athletic shoes as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

23.  Claims 1-10, 12-22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2015/0218422) in view of Janke et al (US 2003/0195281), as evidenced by Higuchi et al (US 2002/0119839), Tasaka et al (US 2003/0027880) and Polybutylene Terephthalate flyer (2000), in further view of Volkel et al (US 2008/0292864).

24. The discussion with respect to Kato et al (US 2015/0218422) in view of Janke et al (US 2003/0195281), set forth in paragraphs 8-17, is incorporated here by reference.
Kato et al does not disclose the soft segment of the polyester copolymer comprising dimer fatty acids, dimer fatty diols or combination thereof.

26. However, Volkel et al discloses a moulded article having a foamed layer ([Abstract), wherein the foamed layer comprises a thermoplastic polyester elastomer containing polybutylene terephthalate ([0154]) and comprising a combination of hard segments and soft segments ([0155]), wherein the soft segments comprise long-chain ester units having the following formulas (IIa) and/or (IIb) ([0157]):

    PNG
    media_image2.png
    66
    393
    media_image2.png
    Greyscale

Wherein the units A are dimerized fatty acids; and the units G are polyethylene oxide, polytetramethylene oxide glycol or dimerized fatty diol ([0174]-[0177]).
The molded foamed article is used for making seats ([0206], as to instant claim 22).

27. Since both Kato et al and Volkel et al  are related to foamed molded articles based of thermoplastic polyester elastomer copolymer comprising hard segments and soft segments, and thereby belong to the same field of endeavor, wherein Volkel et al discloses the use of dimerized fatty acids and/or dimerized fatty diols as part of the soft segment, and the article is used for making seats, therefore, based on the combined teachings of Volkel et al  and Kato et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include at least partially the dimerized fatty acids and/or dimerized fatty diols as parts of the soft segment, either in addition to the polytetramethylene glycol or as at least partial  Kato et al, so that the foamed molded article of Kato et al can be used for making seats, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
28.  Claims 1-10, 12-14, 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2015/0218422) in view of Ueshima et al (US 5,502,095), as evidenced by Higuchi et al (US 2002/0119839), Tasaka et al (US 2003/0027880) and Polybutylene Terephthalate flyer (2000).

29. Kato et al discloses a foamed molded article produced by foaming an unfoamed molded article having various shapes ([0117]), comprising a polyester elastomer composition comprising:
A) 100 pbw of a polyester elastomer ([0059], [0061], [0102]) which is a block copolymer of a hard segment and  a soft segment, wherein the hard segment is a polybutylene terephthalate ([0142], as to instant claims 1, 13-15, 24) and the soft segment comprising polyether ([0142]), specifically PBT-polyether commercial product Hytrel 5577, having melting point of 208ºC ([0142]) and

C) 0.1-20 pbw of a lubricant ([0092]) and
D) a plasticizer ([0100]),
The foam is having density of 0.01-0.2 g/cc ([0045], as to instant claims 1-4).

30.  Kato et al exemplifies the use of a block copolymer of a hard segment and  a soft segment, wherein the hard segment is polybutylene terephthalate and the soft segment comprising polyether, specifically commercial product Hytrel 5577 ([0142]). As evidenced by Higuchi et al, commercial product Hytrel 5577 comprises polytetramethylene glycol or polypropylene glycol as the soft segments ([0034] of Higuchi et al, as to instant claims 1, 13, 14).

31. As to instant claim 12, the process for making the foamed molded article comprises:
1) forming an unfoamed resin molded article in a variety of shapes including a sheet form ([0117]), or pellets ([0142], as to instant claim 25), i.e. foamable composition in solid form;
2) impregnating the unfoamed molded article  with high pressure gas, such nitrogen gas or carbon dioxide ([0117], [0113], as to instant claim 19) under a temperature of 10-350ºC, or 100-250ºC ([0123]) and
2)  releasing the pressure/decompressing to form the foam at a decompression rate of 5-300 MPa/s (50-3000 bar/s) ([0124], as to instant claims 20-21).
Since the step of impregnating the molded article is conducted under a temperature of 100-250ºC, therefore, it would have been obvious to a one of ordinary skill in the art to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

32.  As evidenced by Polybutylene Terephthalate flyer, the polybutylene terephthalate, which constitutes the hard segment of the exemplified block copolymer Hytrel 5577, is having melting point of 227ºC (see the flyer), therefore, the claimed temperature range for foaming of (Tm-100) to Tm, i.e. in the case of PBT of 127-227ºC, is significantly overlapping with the range of 100-250ºC as disclosed by Kato et al. 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Kato et al is conducted at a temperature lower than (Tm-19)ºC (227-19=208C) (as to instant claims 12, 16-18)
It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific heating and cooling conditions, including temperature, during impregnation of the thermoplastic polyester elastomer molded article/ composition, so to achieve the optimal level of impregnation of the composition with the blowing agent, and thus produce the foam of a desired quality having a desired level of expansion, thereby arriving at the present invention.
33. The foam is used for making cushioning material and shock absorbers ([0129], as to instant claim 10).

34.  Though Kato et al discloses the composition comprising plasticizers, Kato et al does not explicitly recite said  plasticizers being triethyl phosphate or epoxidized soybean oil.

Ueshima et al discloses a thermoplastic elastomer composition comprising a thermoplastic polyester elastomer block copolymer comprising a hard segment and a soft segment (Abstract, col. 1, lines 56-65) and further 1-40 parts by weight of a plasticizer such as triethyl phosphate or epoxidized soybean oil to further enhance flexibility and fluidity of the composition (col. 9, lines 1-44, as to instant claims 1, 5-9, 12, 13, 23), wherein the composition is used for making sports goods (col. 11, lines 40-42, as to instant claim 22).

36. Since both Kato et al and Ueshima et al  are related to thermoplastic polyester elastomer compositions comprising a hard block and a soft block and further a plasticizer, and thereby belong to the same field of endeavor, wherein Kato et al does not explicitly recite the plasticizer being triethyl phosphate or epoxidized soybean oil, but Ueshima et al   explicitly teaches the use of triethyl phosphate or epoxidized soybean oil  as plasticizers for said thermoplastic polyester elastomer compositions, therefore, based on the combined teachings of Ueshima et al  and Kato et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include triethyl phosphate or epoxidized soybean oil as the plasticizers in the thermoplastic polyester elastomer composition of  Kato et al, so to further improve flexibility of the composition, and further use such composition for making sports goods as well, since it would have been obvious to choose material based on its suitability.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
Response to Arguments
37.  Applicant's arguments filed on March 10, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by applicant’s amendment are set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764